Citation Nr: 1000528	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-19 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
erectile dysfunction.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The Veteran had active military service from February 1949 to 
June 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).  


FINDINGS OF FACT

1.  The Veteran underwent laser ablation of the prostate to 
relieve bladder outlet obstruction and removal of a bladder 
stone at a VA Medical Center (VAMC) in March 1998, and he 
underwent a transurethral resection of the prostate two weeks 
after that.  

2.  The Veteran's erectile dysfunction was not caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran at VA.  


CONCLUSION OF LAW

The criteria for an award of compensation benefits under 38 
U.S.C.A. § 1151 for erectile dysfunction due to VA medical 
treatment have not been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2006 and February 2007, well before the RO's initial 
adjudication of the claim.  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The RO also provided a statement of the case (SOC) reporting 
the results of its review of the issue on appeal and the text 
of the relevant portions of the VA regulations.  

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), because the Veteran's claim will be denied, these 
questions are not now before the Board.  Consequently, a 
remand of the question is not necessary.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Moreover, the Board 
finds that "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 18 
Vet. App. at 122.  Consequently, the Board does not find that 
the absence of Dingess notification requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

Regarding VA's duty to assist, the AOJ obtained pertinent 
records and secured a medical opinion in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.  

The Veteran underwent an interstitial laser prostatectomy and 
bladder stone removal in early March 1998.  The record 
indicates that this procedure failed to improve the Veteran's 
symptoms associated with previously diagnosed benign 
prostatic hypertrophy.  As a result, two weeks later he 
underwent a transurethral resection of the prostate in order 
to resolve the bladder outlet obstruction.  Both surgical 
procedures were preceded by the signing of a consent form.  

An August 2001 treatment note shows that the Veteran 
presented to clinic for follow-up for his diabetes, and that 
he had no specific complaints other than he "was wondering 
if Viagra would work for him."  The treatment note makes no 
mention of erectile dysfunction, or any additional mention of 
Viagra.  The record does not show that Viagra was diagnosed.  
The Veteran was next seen two months later, in October 2001, 
at which time his active problem list did not include 
erectile dysfunction, and the list of medications in use by 
the Veteran did not include Viagra.  A December 2007 problem 
list, the most recent one in the record, does not include 
erectile dysfunction; the list of medications in use at the 
time does not include Viagra.  

The RO sought and obtained a medical opinion regarding the 
§ 1151 claim.  The March 2007 opinion noted that the 
Veteran's file was reviewed, and the reviewer recounted the 
relevant medical history, including the absence of mention of 
erectile dysfunction.  For purposes of the opinion, however, 
the reviewer assumed that the Veteran has had and does have 
erectile dysfunction.  The examiner also noted that the 
Veteran has a diagnosis of diabetes, coronary artery disease, 
hypertension, peripheral vascular disease, and gout.  The 
examiner listed the Veteran's current medications, which did 
not include Viagra.  

Based on his review of the Veteran's medical record, 
including specifically the 1998 operative report, the 
examiner opined that the Veteran does not have erectile 
dysfunction secondary to his prostate surgery, and that there 
was consequently no carelessness, negligence, lack of proper 
skill, or error in judgment connected with the surgery, or to 
an event not reasonably foreseeable.  He further noted that, 
at least for a time, the surgery was satisfactory.  

Based on review of the Veteran's record and other available 
information, and the fact that it is well known that diabetes 
can be responsible for erectile dysfunction, the examiner 
further opined that it was most likely that the Veteran's 
diabetes was responsible for any erectile dysfunction.  The 
examiner concluded that the Veteran's erectile dysfunction is 
not the result of improper care in 1998 at the time of his 
prostate surgery, and that subsequent urethral stricture in 
the year 2000 was not due to the Veteran's 1998 surgery, but 
rather is "one of the ordinary complications of prostate 
surgery."  

In November 2006, the Veteran submitted his claim.  In its 
brief, the Veteran's authorized representative argues that 
the March 2007 medical opinion was inadequate for several 
reasons and that this case therefore should be remanded.  
First, it is argued that the absence of the examiner's 
credentials from the examination report renders the report 
unreliable because only those who have specialized training 
and knowledge are competent to render a medical opinion.  
Next, it is asserted that the examiner did not have or review 
the Veteran's claims folder.  Finally, it is argued that a 
failure to obtain quality assurance records from the treating 
VAMC was a violation of the duty to assist, notwithstanding 
current VA regulations prohibiting their use in adjudicating 
claims.  In this regard, the argument urges the Board to hold 
that the VA Adjudication Manual provisions that direct VA 
adjudicators not to request quality assurance records violate 
VA's duty to assist.  

As for the contention that the examination report is somehow 
inadequate because the examiner's credentials are not listed 
on the examination report, the Board finds that this argument 
is without merit.  The United States Court of Appeals for 
Veterans Claims (Court) has ruled that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley 
dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity.  
It is therefore presumed that the task of providing a medical 
opinion would not have been assigned to anyone who is not 
competent to provide such an opinion.  

Next, as to the assertion that the examiner did not have 
access to the Veteran's file, the Board finds that this 
argument is without merit.  While the examiner did not 
explicitly state that he had reviewed the Veteran's case 
file, he did recite facts from the operative report, and also 
noted that he was unable to find any entry about erectile 
dysfunction in his search of the Veteran's clinical records.  
Moreover, he also stated that the Veteran's C-file, meaning 
case file, revealed the Veteran's current diagnoses.  Thus, 
is it quite clear from the record that the examiner had 
access to the Veteran's case file and that he utilized it in 
rendering his medical opinion.  

Finally, the Board also finds without merit the argument that 
VA has failed in its duty to assist the Veteran in developing 
his claim because quality assurance reports from the VAMC 
were not sought by the RO.  As was pointed out in the 
appellant's own brief, the relevant statute, 38 U.S.C.A. 
§ 5705, provides that records and documents created by VA as 
part of a medical quality assurance program are confidential 
and privileged and may not be disclosed to any entity other 
than those mentioned in the statute.  VA adjudicators are not 
mentioned as among those entitled to have access to quality 
assurance records.  38 U.S.C.A. § 5705(a), (b).  

More significantly, by statute and VA regulation, when 
considering appeals, the Board is bound by applicable law and 
regulation.  38 U.S.C.A. § 7104 (2002); 38 C.F.R. § 19.5 
(2009).  In light of the pronouncement in 38 U.S.C.A. § 5705 
that records and documents created as part of a medical 
quality-assurance program are confidential and privileged, 
the Board has no discretion, and must not either seek or 
consider any quality-assurance reports.  The Board therefore 
will not, because it may not, remand this case in order to 
seek any quality-assurance report that may exist.  

The statute governing award of compensation for additional 
disability that was caused by VA hospital care, medical or 
surgical treatment, or examination, is found at 38 U.S.C.A. 
§ 1151.  Section 1151 provides in pertinent part that:

(a) Compensation under this chapter. . .shall be 
awarded for a qualifying additional disability. . 
.of a Veteran in the same manner as if such 
additional disability. . .were service[]connected.  
For purposes of this section, a disability. . .is a 
qualifying additional disability. . .if the 
disability. . .was not the result of the Veteran's 
willful misconduct and--

(1) the disability. . .was caused by 
hospital care, medical or surgical 
treatment, or examination furnished 
the Veteran under any law 
administered by the Secretary, 
either by a Department employee or 
in a Department facility as defined 
in section 1701(3)(A) of this title, 
and the proximate cause of the 
disability. . .was--

(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or

(B) an event not reasonably 
foreseeable . . .

38 U.S.C.A. § 1151.  

In Jones v. West, 12 Vet. App. 460 (1999), the Court held 
that the requirements for establishing a § 1151 claim 
parallel those that pertain to establishing a claim for 
service connection, as set forth in Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996).  Generally, those requirements necessitate 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical, or surgical treatment; and (3) 
medical evidence of a nexus between the asserted injury or 
disease and the current disability.  Jones, 12 Vet. App. at 
464; see also Jimison v. West, 13 Vet. App. 75 (1999).  

Here, while the Veteran's medical record does not document a 
diagnosis of erectile dysfunction, the Veteran's lay 
testimony is sufficient to show that the Veteran currently 
has the claimed disability--erectile dysfunction.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (while the 
lack of contemporaneous medical records may be a fact that 
the Board can consider and weigh against a Veteran's lay 
evidence, the lack of such records does not, in and of 
itself, render lay evidence not credible).  

The record does not, however, contain competent medical 
evidence that any erectile dysfunction is the result of 
hospitalization, medical, or surgical treatment; nor is there 
competent medical evidence of a nexus between the asserted 
injury and the current disability.  Jones, supra.  The only 
competent and relevant medical evidence of record is the 
March 2007 medical opinion that the Veteran's erectile 
dysfunction is not a result of his VA surgery.  

The only evidence of record supportive of the Veteran's claim 
that erectile dysfunction is related to his 1998 VA prostate 
surgery consists of the lay statements of the Veteran 
himself.  However, the Board finds no evidence of record 
showing that the Veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical diagnosis or opinion.  Consequently, the 
Board finds that any assertions by the Veteran as to medical 
opinion have no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this § 1151 claim.  The Veteran does not 
have erectile dysfunction that is traceable to VA hospital 
care, medical or surgical treatment, or examination.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
erectile dysfunction is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


